DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
This action is in response to the amendment and response filed 7/14/2021 from which Claims 1-4, 6, 9-12, 15, 19-20, 25, 36-37, 42-43, 55, 58-60 and 65-68 are pending, wherein Claims 1 and 11 were amended.  Claims 2-3, 36-37, 42-43, 55, 58-60 and 68 are withdrawn, and Claims 5, 7-8,13-14, 16-18, 21-24, 26-35, 38,41, 44-54, 56-57, and 61-64 are canceled.  Claims 1, 4, 6, 9-12, 15, 19-20, 25, and 65-67 are being examined.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
All outstanding rejections except for those described below are overcome by applicants' responses and amendments filed 7/14/2021.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the composite film’s 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Claim Objections
Claim 68 was newly submitted and subsequently restricted in the Office Action dated 04/14/2021 and withdrawn.  The status identifier should be changed from “previously presented” to “withdrawn” for the claims to comply with amendments to the claims in accordance with MPEP § 714 II C (A) that the current status of all of the claims in the application, including any previously canceled or withdrawn claims, must be given.  Status is indicated in a parenthetical expression following the claim number by one of the following status identifiers: (original), (currently amended), (previously presented), (canceled), (withdrawn), (new), or (not entered).   
Claim Rejections - 35 USC § 112(a) 
Claims 1, 4, 6, 9-12, 15, 19-20, 25, and 65-67 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding Claims 1, 4, 6, 9-12, 15, 19-20, 25, and 65-67, Claim 1 recites “A composite film comprising a first layer comprising a mixture of polysiloxane and layers of packed nanoparticles and polysiloxane have refractive indices that vary by no more than about 10%”.  The application as filed as represented by the Pub describes at ¶s 
These written descriptions, as a matter of fact, would not reasonably convey to persons skilled in this art that Applicants were in possession of the invention defined by the claim, including all of the limitations thereof, at the time the application was filed because the specification as filed does not describe the “a composite film comprising a first layer comprising a mixture of polysiloxane and layers of packed nanoparticles” and where “the packed nanoparticles and polysiloxane have refractive indices that vary by not more than about 10%”.  Rather the description first is of a composite film comprising a first layer comprising a mixture of polysiloxane and a layer of quasi-amorphous silica 
In accordance with MPEP § 2163 persons skilled in the art would not recognize in the original disclosure a description of the invention defined by the claims with the afore-mentioned recitation even though the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.    A)“A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.” In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).  The fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991).   A person skilled in the art at the time the application was 
Claim Rejections - 35 USC § 112
Claims 1, 4, 6, 9-12, 15, 19-20, 25, and 65-67 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding Claims 1, 4, 6, 9-12, 15, 19-20, 25, and 65-67, Claim 1 recites “A composite film comprising a first layer comprising a mixture of polysiloxane and layers of packed nanoparticles” which is unclear, confusing and indefinite whether the first layer is a multilayer also having layers of packed nanoparticles and polysiloxane.  
Also Claim 1 recites “the packed nanoparticles and polysiloxane have refractive indices that vary by no more than about 10%”, which is unclear and indefinite whether the packed nanoparticles as a grouping has a refractive index be no more than 10% difference with polysiloxane or the nanoparticle itself has a refractive index be no more 
Also Claim 1 recites “the film reversibly exhibiting different degrees of transparency depending on a stress applied to the film in the plane of the film, wherein the film transmits at least 90% of light in a first less stressed state and the film transmits less light in a second”, which in unclear and indefinite whether the film is the composite film or part of the first layer or layers of packed nanoparticles.  
Further Claim 1 recites “wherein the layer has a thickness of about 100 μm to about 1 mm”, which is unclear and indefinite whether such layer is the first layer or a layer of the packed nanoparticles.  Also the terms “the film” and “the layer” lack 
Claims 6, 9-12, 15. 19-20, 25, 66, and 67 recite “The film” which is unclear and indefinite whether such “The film” is the composite film or some part of the first layer or layers of packed nanoparticles.  Also such term “The film” lacks antecedent basis.     
Claim 12 recites “wherein the nanoparticles are concentrated closer to the first surface than the second surface”, which is unclear and indefinite because Claim 1 from which Claim 12 depends has layers of packed nanoparticles, therefore are the nanoparticles of all of the packed layers or only some nanoparticles closer to the first surface than the second surface.    
Claim Rejections - 35 USC § 103
Claims 1, 6, 9-12, 15, 19, 20 and 65-67 are rejected under 35 U.S.C. 103 as being unpatentable over (US 2010/0040867) Manca et al. (hererinafter “Manca”) in view of (US 2003/0147932) Nun et al. (hereinafter “Nun”) further in view of the article entitled “Deformable Antireflection Coatings from Polymer and Nanoparticle Multilayers, Zhizhong Wu et al., Adv. Mater. 2006, 18, 2699–2702 WILEY-VCH Verlag GmbH & Co. KGaA, 2006, hereinafter “Wu” evidenced by: 1) the article entitled “Complex Refractive Indices Measurements of Polymers in Visible and Near-Infrared Bands”, Xiaoning Zhang et al. Applied Optics Vol. 59, No. 8 / 10 March 2020 (hereinafter “Zhang”); 2) Silica - Silicon Dioxide (SiO2), https://www.azom.com/properties.aspx?ArticleID=1114, 2021, (hereinafter Azom) and 3) the article entitled “Crosslinking Effect on Polydimethylsiloxane Elastic Modulus Measured by Custom-Built Compression Instrument”, Zhixin Wang et al. J. Appl. Polym. Sci. pages 41050-(1-4), 2014 DOI: 10.1002/APP.41050 (hereinafter “Wang”).     
Regarding claims 1, 6, 9-11, 19, 20, 66 and 67, Manca (Paragraph 16) a coating {reading on composite film} comprising a first resin layer which adheres perfectly to the substrate or lower layer and a second layer superimposed thereto (upper layer) which comprises the hydrophobic microparticles fixed by the addition of said resin, same as the lower layer such as silicon based polymer of polyvinylsiloxane, polydimethylsiloxane, polydiphenylsiloxane, polyphenylmethylsiloxane and polyvinylmethoxysilane (See ¶ 0017) in which at least a part of said microparticles of the upper layer are at least partially incorporated in the lower layer.  At least a part of the microparticles are at least partially incorporated in the lower layer (Paragraph 16). Further, Manca Paragraph 28) teaches that the curing of the resin matrix in which the particles are dispersed binds the particles to the lower layer, and the layer can be likened to a single continuous layer of resin with the hydrophobic microparticles incorporated in its surface {reading on a first layer of the pending claims}.  The microparticles can have a diameter between 5 nm and 5 microns (Paragraph 20).  This range is considered to be nanoparticles in the instant application.  Thus, given the above description of the dispersion and incorporation of the particles in the resin, this layer comprises a mixture of resin and nanoparticles.  Still further, Manca (Paragraph 44) teaches the formation of a layer containing both PDMS and functionalized silica.  The resin of the layer can be a polysiloxane, such as polydimethylsiloxane (PDMS) (Paragraphs 16-17 and 24-26).  The particles can be silica particles grafted with an organic shell where of the R groups can be a linear or branched halogen-substituted 
Manca does not explicitly teach the thickness of the layers.  
Nun (Paragraph 2) teaches self-cleaning surfaces including hydrophobic particles.  The coating of Nun can be formed by spraying a preferably 1 to 200 micron first layer that then adheres to the hydrophobic particles also applied by spraying (Paragraphs 46-47).  The particles form a structured surface with elevations of preferably 50 to 200 nm (Paragraph 57). The coating provides a self-cleaning surface while still maintaining transparency (Paragraph 58).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as for example at least under rationale G of MPEP § 2141 III and 2143 I G to use the coating thicknesses of Nun, for the coating thicknesses of Manca, because Nun teaches these as effective and preferable coating thickness for a coating that provides self-cleaning while maintaining transparency thereby with a reasonable expectation of success.  
Manca modified by Nun does not explicitly teach the refractive indices or Young’s modulus of the polysiloxane and the nanoparticles or the transmittance behavior of the film when stressed and relaxed, i.e. reversibility.  
Wu discloses on page 2699 that poly(dimethylsiloxane) (PDMS) can serve as a deformable lens material because of its elastomeric properties and relatively high light transmission in the visible region.  However, deformable lenses made from PDMS reflect some of the incoming light because of their high refractive index (n) relative to air.  Antireflection (AR) coatings can be deposited onto the surface of a deformable lens, which would help to increase the transmission and eliminate glare.  From page 2699, 2nd col. a nanoparticle-based coatings can be used to reduce reflection losses inherent to PDMS lens systems with fabrication of AR coatings on thin, flexible PDMS substrates via layer-by-layer assembly of silica nanoparticle multilayers.  Furthermore, successful AR performance of the coatings occurs during and after substrate deformation, even after multiple deformation–relaxation cycles as shown from 14 bilayers of poly(diallyldimethyl ammonium chloride) (PDAC) and sulfonated polystyrene (SPS) assembled onto an aminosilane pretreated PDMS substrate.  The pH used during the assembly of all bilayers is indicated in the following manner: for (PDAC6.0/SiO29.0), the bilayer was assembled with a PDAC solution at pH6.0 and a SiO2 nanoparticle solution at pH9.0.  Uniform, crack-free AR coatings were obtained by the deposition of one or more PDAC/silica nanoparticle bilayers (using 50 nm or 100 nm particles) onto the adhesion-layer-coated PDMS substrates.  
From page 2700, 1st Col. unmodified PDMS has a transmittance of approximately 93.0% across the optical spectrum. Increasing the number of layers of silica nanoparticles deposited on the PDMS lenses initially increased transmission, with the peak transmittance rising and shifting to higher 
From page 2700, 2nd Col. optimum AR coatings for the visible region of the spectrum were achieved with two bilayers.  Multilayer films assembled with the smaller nanoparticles (50 nm), on the other hand, required four PDAC/SiO2 bilayers for optimum performance in the visible region.  The average thickness deposited per bilayer as measured by spectroscopic ellipsometry was about 64 and 30 nm for multilayers assembled from the 100 nm and 50 nm nanoparticles, respectively.  The surface roughness as measured by atomic force microscopy (AFM) was 30 nm for multilayers assembled from the 100 nm nanoparticles and 23 nm for multilayers assembled from the 50 nm nanoparticles.  The AFM images (see Fig. 4 below for representative images) also show that the coating is nanoporous in nature because of random packing of the silica nanoparticles on the PDMS substrate {reading on layers of packed silica nanoparticles as in the pending claims}.  The refractive index (Rf) of optimized 100 nm particle coatings was measured to be 1.26 at 550 nm by spectroscopic ellipsometry.  The porosity of the randomly packed silica nanoparticles in this case was 48.4%.  Zhang evidences at Table 1, Fig 4 and Data file 1 and page 2340 at 3.A. that for PDMS formed by mixing a main agent and a curing agent, x = mass (main agent): mass 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
.  The basic structure of PDMS may have been determined when x = 20:1, hence, the structure of PDMS may not be changed obviously as x alters, and the optical characteristics of PDMS will be fixed.  So x has little effect on the complex Rf of PDMS in the 0.4–2µm range when x is between 5:1 and 20:1.  The Rf ranges from 1.42109 to 1.38648 for varying wavelengths for a thickness around 10.5 mm.  With such a range of Rf for PDMS and the Rf of the random packed silica nanoparticle layer of 1.26 the difference between the Rf values ranges from 1.386-1.26=0.126/1,386= 9.1% and can go to 12.8%.  This range overlaps that of pending claim 1 of no more than about 10%.  As set forth in MPEP § 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In accordance with MPEP 2144.05 III Applicants can rebut a prima facie case of obviousness by showing the criticality of the ranges.   
st Col. shows results of deformation studies:  
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 These results show that at strain levels that are relevant to lens operation, there is only a small decrease in light transmission during deformation.  The AR coated PDMS had maximum transmittance (660 nm) about 98.5% in the undeformed state.  In the deformed state, transmission remains dropped down to a level of about 98.1% at a maximum deformation of 2.66 %.  After allowing the lens to recover to its unstrained state, the peak transmittance was 98.4 %, indicating nearly full recovery of its AR function {reading on film transmits less light in a second more stressed state than the first state of the randomly packed silica nanoparticle layer and PDMS bilayer reversibly exhibiting different degrees of transparency depending on applied stress}.  Similar results were obtained when coated lenses were taken to strain levels as high as 3.2 %.  Thus, both optical and in situ AFM measurements indicate no significant changes in the adhesion and mechanical integrity (appearance of cracks, etc.) of the coating during and after deformation.  
Given that Young’s modulus is an intrinsic property of a material, Azom evidences silica has a Young’s modulus ranging from 66.3 to 74.8 GPa, while Wang evidences in the abstract that for PDMS samples with varying crosslinking density prepared with the elastomer base to the curing agent ratio ranging from 5:1 to 33:1 the Young’s modulus varied linearly with the amount of crosslinker, ranging from 0.57 MPa to 3.7 MPa.  This shows that there is at least one order of magnitude between the Young’s modulus for silica and PDMS for the coating film.  It has been held that where claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established and the burden of proof is shifted to Applicant to show that prior art products do not necessarily or inherently possess characteristics of claimed products where the rejection is based on inherency under 35 USC 102 or on prima facie obviousness under 35 USC 103, jointly or alternatively.  Therefore, the prime facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.”  In re Spada, 911 F.2d 705, 709, 15 
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example at least under rationale G of MPEP § 2141 III and 2143 I G to have the coating film as a composite film from Manca as modified, as afore-described, where from Wu the silica nanoparticles of Manca are randomly packed silica nanoparticles in a layer or multilayers with PDMS that transmits less light when deformed (i.e. stressed) than when not stressed and recovers or is reversible upon removing the deformation or stress to at least 90 % light transmittance with a difference in Rf between silica and PDMS from 9.1% to 12.8% and a difference in Young’s Modulus of at least one order of magnitude motivated to have AR coated PDMS having light transmittance greater than PDMS alone even when deformed for further possible uses such as lens.  Furthermore the combination of Wu with Manca as modified by Nun has a reasonable expectation of success to one skilled in the art because as shown both Wu and Manca as modified by Nun have silica nanoparticles layered with PDMS.   
Regarding claim 12, Manca in view of Nun further in view of Wu is applied as to Claim 1 along with the disclosure of Manca that the nanoparticles are incorporated at the surface of the layer (Paragraph 28 and Figure 1). 
Regarding claim 15, Manca in view of Nun further in view of Wu is applied as to Claim 1 along with the disclosure of Manca the film can comprise a second layer (Example 3 and Figure 1).  
Regarding claim 65, Manca in view of Nun further in view of Wu is applied as to Claim 1 along with the disclosure of Manca that the composite film being in the second, more stressed state is an intended use of the film.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The film of Manca in view of Nun, would be capable of being in a stressed state.  
Claims 4 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Manca in view of Nun further in view of Wu as applied to claim 1 above, and further in view of (US 5,591,797) Barthel et al.(hereinafter “Barthel”).  
Regarding claim 4, Manca in view of Nun further in view of Wu is applied as to Claim 1 where Manca (Paragraphs 25 and 26) teaches that the resin can be crosslinked using a crosslinking agent, but does not specify the degree of crosslinking.
Barthel (Column 1, line 56 through Column 2, line 4) teaches silicone materials with silica particles that does not lead to opacity of the silicone. Barthel (Column 6, line 65 through Column 7, line 23) teaches adjusting the amount and type of crosslinking agent to achieve a desired structure for the polysiloxane. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for example at least under rationale G of MPEP § 2141 III and 2143 I G to adjust the type and amount of crosslinking agent of Manca, in the manner as taught by Barthel, because Barthel teaches this as part of forming polysiloxanes for transparent coatings containing silica so 
Regarding claim 25, Manca in view of Nun further in view of Wu is applied as to Claim 1 along with the disclosure of Manca (Paragraph 27) that the upper layer can be formed from successive depositions of different compositions.  Manca further teaches that the particles used in the layers can be other metal oxides and lists some example metal oxides (Paragraph 20).  Manca does not limit the metal oxides to those disclosed.
Barthel (Column 8, lines 16-28) teaches additional fillers that can be used in transparent coatings include other metal oxides such as quartz or zinc oxide in additional to the titanium or aluminum oxides taught by Manca.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for example at least under rationale G of MPEP § 2141 III and 2143 I G to use the quartz or zinc oxide of Barthel, as the metal oxide of Manca, because Barthel teaches these as functionally equivalent fillers to those of Manca providing a reasonable expectation of success to one skilled in the art.  Both quartz and zinc oxide can exhibit piezoelectric properties. 
Response to Arguments
Applicant's arguments filed 07/14/2021 have been fully considered but they are moot in view of the new grounds of rejection set forth above as used to reject the amended claims.  Regarding Applicants’ argument that the Manca reference discloses a dispersion of particles, Applicants should consider Fig. 2 of Manca and paragraphs discussing Fig. 2.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466. The examiner can normally be reached 8:30 to 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/KENNETH J STACHEL/Primary Examiner, Art Unit 1787